In the United States Court of Federal Claims
                          OFFICE OF SPECIAL MASTERS

*********************
RAE JEAN LEONARD,                   *
                                    *       No. 18-1495V
                 Petitioner,        *       Special Master Christian J. Moran
                                    *
v.                                  *       Filed: May 27, 2021
                                    *
SECRETARY OF HEALTH                 *       Attorneys’ fees and costs,
AND HUMAN SERVICES,                 *       reasonable basis
                                    *
                 Respondent.        *
*********************
Bridget C. McCullough, Muller Brazil, LLP, Dresher, PA, for petitioner;
Heather L. Pearlman, United States Dep’t of Justice, Washington, DC, for
respondent.

  PUBLISHED DECISION DENYING ATTORNEYS’ FEES AND COSTS1
       Rae Jean Leonard alleged that an influenza vaccination she received on
November 25, 2015, caused her to develop Guillain-Barré syndrome (“GBS”).
Pet., filed Sept. 27, 2018, Preamble. However, she could not obtain support from
an expert and filed a motion to dismiss her case. Entitlement Decision, 2019 WL
6999788, issued Nov. 19, 2019.
       Ms. Leonard requested an award for attorneys’ fees and costs, asserting that
the claim in her petition was supported by good faith and reasonable basis. The
Secretary opposed this motion. For the reasons explained below, Ms. Leonard has
not presented sufficient grounds for finding she had a reasonable basis for her
claim in two respects. First, medical records indicate that Ms. Leonard was having
neurologic problems before she received the allegedly causal vaccination. Second,

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Anyone will be able to access
this decision via the internet (https://www.uscfc.uscourts.gov/aggregator/sources/7). Pursuant to
Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of medical
information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions
ordered by the special master will appear in the document posted on the website
the composite medical records cast considerable doubt on the assertion that Ms.
Leonard had Guillain-Barré syndrome at any time.
                          Summary of Medical History
      The parties’ briefs regarding reasonable basis identify some medical records.
The critical medical records concern the development of neurologic problems in
Ms. Leonard.
                Medical Records through the Date of Vaccination

      Ms. Leonard was born in 1971. In 2014, she suffered an arterial ischemic
stroke. Exhibit 10 (petitioner’s affidavit) ¶ 3; exhibit 2 at 112. The stroke caused
Ms. Leonard to lose part of her vision in both eyes. Due to this impairment, Ms.
Leonard sought benefits from the Social Security Administration. Exhibit 11 at
140-47 (functional loss statement, dated July 2, 2014). 2
       On March 24, 2015, Ms. Leonard informed her hematologist-oncologist
(Magdy Elsawy) that she was having “facial flushing usually in the afternoon,”
which she described as a “‘pins and needles’ sensation.” Exhibit 2 at 56. The
physical exam was normal. Id. at 58. Likewise, before Ms. Leonard had an MRI
in February 2017, she reported that she was having “numbness and tingling starting
top of iliac crest [with] symptoms x 2 years.” Exhibit 5.1 at 158.
       Ms. Leonard again reported “a numb and tingly feeling around her mouth”
to Dr. Elsawy on June 16, 2015. This was happening “at least once per day.”
Exhibit 2 at 50.
      Ms. Leonard saw a different hematologist-oncologist, Abdelaziz El Haddad,
on October 6, 2015. Ms. Leonard reported she “gets some tingling [in] her left
hand and foot.” She also stated she had “numbness and tingling around her
mouth.” Exhibit 2 at 43. Dr. El Haddad’s exam revealed “Normal muscle strength
and tone in the upper and lower extremities.” Id. at 45.



      2
       Later, in conjunction with a hearing before an administrative law judge,
Ms. Leonard amended her date of onset to December 18, 2015, when she
maintained that she started to experience numbness and tingling. Exhibit 11 at
707, 717. The administrative law judge awarded her benefits. Id. at 720 (Jan. 24,
2017).
                                             2
       Ms. Leonard provided a relatively similar history to a nurse practitioner in a
neurology clinic, Meghan Kinnetz, a few months later on December 18, 2015. Ms.
Leonard stated that after an episode of great toe pain in July, “she developed a
‘pins and needles’ feeling from that area that has slowly progressed
circumferentially up her leg to the mid calf area.” Exhibit 3 at 42 (Dec. 18, 2015).
        The date Ms. Leonard received the allegedly causal flu vaccine was
November 25, 2015. On this date, she saw her primary doctor, Michael Blaess.
Exhibit 11 at 534. 3 The chief complaint for this visit was “tingling and numbness”
in both feet, continued “tingling around mouth and now tingly around [both] eyes.”
She reported “‘not being able to feel water temperature’ on [both] feet in shower.”
Id. at 530. On a diabetic foot exam, one toe in each foot had diminished tactile
sensations. Id. at 533. Dr. Blaess recommended that she follow up with
neurology, possibly for an EMG and/or nerve conduction study. Id. at 534.
                           Events after the Vaccination
       The first post-vaccination medical appointment was on December 3, 2015.
Ms. Leonard told her hematologist-oncologist that she was having “shooting pain
bilateral feet at night, numbness and tingling. [She also] [h]as facial numbness.”
Exhibit 2 at 38. She also stated that she was seeing Dr. Jacoby “this month.” Id.
       Ms. Leonard went to Dr. Jacoby’s office on December 18, 2015, during
which Ms. Leonard told nurse practitioner Kinnetz that she had been experiencing
pins and needles in her calf since approximately July. Exhibit 3 at 42. Ms.
Leonard added that “About three weeks ago she developed similar paresthesias in
her right foot that is now extending to her ankle.” Id. Finally, Ms. Leonard also
indicated that “she has noticed perioral tingling sensation. This has been constant
and is very bothersome. It is now extending up into her face and under her eyes.”
Id.
       On exam, Ms. Kinnetz detected “Decreased sensation to left lower extremity
in stocking distribution to light touch and temperature change.” Id. at 44. Ms.
Kinnetz diagnosed Ms. Leonard as suffering from “paresthesias- present since

      3
        Exhibit 11 consists of records Ms. Leonard obtained from the Social
Security Administration, which awarded her disability benefits. Dr. Blaess’s
November 25, 2015 medical record is not contained in the set of records from the
practice where he works. See exhibit 4. The Secretary indicated that “the
omission was not intentional.” Resp’s Resp., filed May 5, 2020, at 2 n.1.
                                             3
July” and ordered an MRI. This MRI was unchanged from MRIs obtained during
her stroke. Id. at 37 (Dr. Jacoby’s Jan. 20, 2016 report).
      Ms. Leonard underwent electrodiagnostic testing (nerve conduction study
and EMG) with Dr. Jacoby on December 29, 2015. He interpreted the test results
as suggesting “a possible peripheral polyneuropathy.” Exhibit 3 at 100-01.
      Complaining of weakness, numbness and feeling cold for two months, Ms.
Leonard went to Mercy Medical Center, where she was admitted, on February 19,
2016. Ms. Leonard said that “all symptoms started after Christmas.” Exhibit 11 at
628. Ms. Leonard also reported that earlier in the week, she had nausea / vomiting
with dehydration. In the hospital, she received liters of saline and she ate a “decent
dinner.” Afterwards, she felt better and was discharged with instructions to see her
neurologist, Dr. Jacoby. Id.
       The neurology records memorialize a series of telephone calls between an
assistant to Dr. Jacoby and Ms. Leonard. Ms. Leonard informed the neurology
office that she had been in the hospital, was seeking follow-up testing, and had an
appointment with her primary care doctor. In the course of these calls, Ms.
Leonard “wanted to bring to [Dr. Jacoby’s] attention that she had gotten her flu
vaccine 3 days before the symptoms started coming on and wonders if it [is]
possible that there is a correlation between the 2?” Exhibit 3 at 35. The response
from the assistant was: Ms. Leonard “will address with her PCP when they call
her about her lab results. I asked that she keep us posted on whether issue caused
from vaccine or not.” Id.
       The in-person visit with Dr. Jacoby happened on April 11, 2016. Exhibit 3
at 29. Ms. Leonard gave a history in which she has noticed “tingling sensation in
face, feet feel cold and hurt.” She has “[t]ingling from waist down, worse from
knees down.” “History of symptoms starting in the left foot in July 2015 and then
noted progression of symptoms in November 2015.” Id. Dr. Jacoby detected that
some of her reflexes were absent. Id. at 31. His assessment included “peripheral
polyneuropathy” and he was also considering “a variant form of CIDP.” Id. She
then began therapy with IVIG. Id.; see also exhibit 4 at 60 (April 26, 2016 record
from Dr. Blaess that she recently began IVIG). More than two years later, a
history in the records of a hematologist-oncologist indicates that Ms. Leonard was
diagnosed with CIDP in April 2016. Exhibit 11 at 905.
      While Dr. Jacoby anticipated that Ms. Leonard might return 6 weeks after
his April 11, 2016 report (exhibit 3 at 31), it appears that Ms. Leonard did not. On
January 4, 2017, an assistant for Dr. Jacoby communicated that Ms. Leonard “no
                                             4
showed her 05/31/16 appt.” Exhibit 3 at 22. Ms. Leonard responded that “she no
longer has insurance so she cannot come in.” Id. Similarly, Ms. Leonard averred
that she was “without health insurance for approximately six (6) to eight (8)
months, during which time [she] was unable to be seen by a doctor.” Exhibit 10
(damages affidavit) ¶ 10.
      The January 4, 2017 communications between Ms. Leonard and Dr.
Jacoby’s assistant began when Ms. Leonard requested a letter on her diagnosis.
“[H]er lawyer is requesting a letter from [Dr. Jacoby] regarding her [diagnosis] of
Guillain Barré for her disability. The records they [received] did not mention the
[diagnosis] of Guillain Barré.” Exhibit 3 at 22. 4 After additional communications,
Ms. Leonard scheduled another appointment.
      That appointment happened the next day, January 5, 2017. Ms. Leonard
stated that she tried IVIG “for 4 days and didn’t help. Felt ill during treatments
and did not receive the 5th.” Exhibit 3 at 19. Ms. Leonard also said that she has
“persistent numbness in legs from the knees down as the worst. Balance is a
problem. Reports weakness in the legs. . . . Symptoms static since April.” Id.
After a physical examination, Dr. Jacoby assessed Ms. Leonard as “Historically,
diagnosed with ppn [peripheral polyneuropathy]. Tried IVIG in April without
benefit for presumptive CIDP.” Id. at 21. Dr. Jacoby ordered MRIs and stated that
“Disability papers will be completed.” Id.
       Meanwhile, on January 4, 2017, which was the day Ms. Leonard telephoned
Dr. Jacoby’s office, Ms. Leonard also saw Dr. Blaess. Exhibit 4 at 64-68. She
also told Dr. Blaess that she had been without medical insurance. She was
continuing “to have numbness and tingling to the face, hands and arms, legs.” Id.
at 64. For these problems, Dr. Blaess recommended that she follow up with
neurology. As explained above, Ms. Leonard initiated a communication with Dr.
Jacoby’s office the same day she saw Dr. Blaess.


      4
        The lawyer is not identified. The timesheets from Ms. Leonard’s current
attorney show that Ms. Leonard first communicated with an attorney from the firm
that represents her on February 9, 2017. Pet’r’s Mot. for Attorneys’ Fees and
Costs, filed Mar. 21, 2020, exhibit A (timesheets).
       Ms. Leonard was also represented by an attorney for her claim for Social
Security benefits. Exhibit 11 at 609. The context suggests that this attorney may
have requested information for the administrative law judge. See id. at 658-60
(submitting Dr. Jacoby’s Jan. 6, 2017 letter).
                                            5
      Following the appointments in January 2017, Ms. Leonard saw doctors less
frequently. See, e.g. exhibit 2 at 7-14 (appointments with hematologist-
oncologist), exhibit 3 at 1-14 (appointments with neurologist), exhibit 4 at 69-78
(appointments with primary care doctor). However, these records do not
meaningfully contribute to the evaluation of reasonable basis.
      Based upon an August 7, 2017 recommendation from Dr. Blaess (exhibit 4
at 69-73), Ms. Leonard consulted a neurologist at the University of Iowa,
Christopher Nance, on October 19, 2017. A key portion is the history that Dr.
Nance obtained. His report states:
            In 11/2015, she received a flu shot and 2 days later
            started to develop paresthesias of her feet and started
            ascending up her legs. Her symptoms peaked over 4
            weeks and included some weakness of her feet and pain
            in her feet. She also had some paresthesias of her hands
            and some problem with performing fine motor skills. She
            also had significant difficulty ambulating and face
            numbness. She did not receive extensive work-up and
            was not treated with IVIG.
Exhibit 6 at 11. For current symptoms, Dr. Nance stated that Ms. Leonard reports
“weakness in her feet, imbalance, paresthesias/pain in her feet but denies
bowel/bladder symptoms, diplopia or dysphagia.” Id. Dr. Nance conducted a
physical examination. He assessed her as suffering a peripheral neuropathy. Dr.
Nance added that Ms. Leonard’s “clinical presentation is suggestive of AIDP
rather than CIDP but we will repeat an EMG.” Id. at 15. Dr. Nance’s ensuing
EMG, which was performed on November 15, 2017, showed “mild”
electrophysiologic findings. “There is no evidence for a demyelinating
neuropathy.” Id. at 27.
      Again, a period passes during which Ms. Leonard saw relatively few
doctors. See exhibit 2 at 1-6 (hematologist-oncologist). During this time, Ms.
Leonard did not return to Dr. Jacoby, her usual neurologist. On March 23, 2018,
Ms. Leonard saw her primary care doctor. Dr. Blaess reported that he reviewed
her evaluation from the University of Iowa. “I do suggest that she has acute
inflammatory demyelinating polyneuropathy suspected from Guillain Barré
syndrome. Several lab tests and EMG tests were completed. I do not have records
of these results yet.” Exhibit 4 at 83.


                                            6
       Just four days later, Ms. Leonard consulted Dr. Sabrina Taylor when Ms.
Leonard was experiencing high blood pressure and could not see her primary care
doctor. Exhibit 11 at 795 (March 27, 2018). Ms. Leonard was interested in
establishing care with Dr. Taylor at the Mercy East Family Practice. Dr. Taylor’s
office notes emphasize Ms. Leonard’s acute problem of high blood pressure and
recommended that Ms. Leonard return for follow up.
       This return appointment occurred on April 12, 2018, during which Ms.
Leonard also reported “lower extremity weakness after GBS.” Exhibit 11 at 792
(history of present illness). Dr. Taylor documented a loss of strength on her review
of systems. Dr. Taylor referred her to physical therapy.
      On October 5, 2018, Ms. Leonard again saw Dr. Taylor at the Mercy East
Family Practice for a check of her thyroid and hypertension. Exhibit 11 at 783.
During this appointment, Ms. Leonard declined an annual flu vaccination due to
her history of GBS. Id. at 786.
       The State of Iowa’s disability determination section arranged for physician’s
assistant (certified) to evaluate Ms. Leonard on February 20, 2019. At this
appointment, Roberta Baldus noted Ms. Leonard’s history of Guillain-Barré
syndrome. Exhibit at 861-67. Ms. Baldus attributed several restrictions in
activities, such as stooping, bending, and crawling due to the Guillain-Barré
syndrome. Id.
                               Procedural History
       Through counsel, Ms. Leonard filed her petition on September 27, 2018,
along with nine exhibits. Ms. Leonard alleged the November 25, 2015 flu
vaccination caused her to suffer Guillain-Barré syndrome. Ms. Leonard claimed
compensation via the Vaccine Injury Table. Pet., preamble. Ms. Leonard’s
recitation of facts about her claim began with the November 25, 2015 vaccination.
See Pet. ¶ 2. Ms. Leonard’s petition omitted any discussion of medical records
before November 25, 2015.
       To advance her claim, Ms. Leonard was directed to identify places in the
medical records in which a doctor associated Ms. Leonard’s neurologic problem
with a vaccination. Order, issued March 8, 2019. In response, Ms. Leonard stated
that she “was unable to find any statements where the vaccination was directly
linked to her injuries.” Pet’r’s Status Rep., filed April 25, 2015. However, she
listed one place in which “flu” is listed as an allergy and she identified excerpts
from Dr. Nance’s October 19, 2017 report.

                                            7
      During a May 30, 2019 status conference, Ms. Leonard offered to obtain an
expert report to assist with clarifying her diagnosis. See orders, issued June 4,
2019; June 21, 2019. Ms. Leonard filed a statement from Dr. Nance, who
examined her. Exhibit 13. Ms. Leonard also filed a statement from Dr. Taylor.
Exhibit 12.
       After Ms. Leonard could not secure a report from an expert, Ms. Leonard
filed a motion to dismiss her petition on November 2, 2019. Her case was
dismissed. Entitlement Decision, 2019 WL 6999788, issued Nov. 19, 2019.
      Ms. Leonard requested attorneys’ fees and costs. Pet’r’s Mot., filed March
21, 2020. Adjudication of Ms. Leonard’s motion was deferred while the Federal
Circuit considered the factors contributing to an analysis of reasonable basis. The
Federal Circuit provided additional guidance in Cottingham v. Sec’y of Health &
Human Servs., 971 F.3d 1337 (Fed. Cir. 2020). The parties reiterated their
positions in additional briefs filed after Cottingham.
       After the issuance of the Federal Circuit’s decision in James-Cornelius v.
Secretary of Health & Human Services, the parties were subsequently provided
with an additional opportunity to submit supplemental briefs on the issue of
reasonable basis in light of the developments from this case. 984 F.3d 1374 (Fed.
Cir. 2021). Ms. Leonard filed her supplemental brief on March 23, 2021, and the
Secretary filed his response on April 5, 2021. In her brief, Ms. Leonard
emphasized the point from James-Cornelius that a formal medical opinion is not
required to establish reasonable basis, as well as the points that medical records
constitute evidence that can be provided to support causation for the reasonable
basis determination. Pet’r’s Suppl. Br., filed Mar. 23, 2021, at 3-5. The Secretary
in response stated that, while affidavits and medical records can constitute
evidence supporting reasonable basis, the evidence on which Ms. Leonard relies
does not support a finding of reasonable basis in this case. Resp’t’s Suppl. Br.,
filed April 5, 2021.
      The motion is ready for adjudication.
                           Standards for Adjudication
      Petitioners who have not been awarded compensation are eligible for an
award of attorneys’ fees and costs when “the petition was brought in good faith
and there was a reasonable basis for the claim.” 42 U.S.C. § 300aa—15(e)(1). As
the Federal Circuit has stated, “good faith” and “reasonable basis” are two separate
elements that must be met for a petitioner to be eligible for attorneys’ fees and

                                              8
costs. Simmons v. Secʼy of Health & Human Servs., 875 F.3d 632, 635 (Fed. Cir.
2017).
      “Good faith” is a subjective standard. Id.; Hamrick v. Secʼy of Health &
Human Servs., No. 99-683V, 2007 WL 4793152, at *3 (Fed. Cl. Spec. Mstr. Nov.
19, 2007). A petitioner acts in “good faith” if he or she honestly believes that a
vaccine injury occurred. Turner v. Secʼy of Health & Human Servs., No. 99-544V,
2007 WL 4410030, at * 5 (Fed. Cl. Spec. Mstr. Nov. 30, 2007). The Secretary has
not challenged petitioner’s good faith here and the undersigned finds the
Secretary’s position that good faith exists to be reasonable. Accordingly, Ms.
Leonard’s eligibility for attorneys’ fees and costs turns on the question of the
reasonable basis for the petition.
      Reasonable basis is purely an evaluation of the objective weight of the
evidence. Simmons, 875 F.3d at 636. Because evidence is “objective,” the
Federal Circuit’s description is consistent with viewing the reasonable basis
standard as creating a test that petitioners meet by submitting evidence. See
Chuisano v. Secʼy of Health & Human Servs., No. 07-452V, 2013 WL 6234660, at
*12-13 (Fed. Cl. Spec. Mstr. Oct. 25, 2013) (explaining that reasonable basis is
met with evidence), mot. for rev. denied, 116 Fed. Cl. 276 (2014).
       In practice, it has proven difficult to define the scintilla of evidence that
carries petitioner’s burden regarding reasonable basis. When the Federal Circuit
and judges of the Court of Federal Claims have commented on the reasonable basis
standard, they often do not speak of the amount of evidence that confers reasonable
basis. Instead, they have sometimes spoken to the types of situations where
reasonable basis cannot be said to exist. For example, a petition based purely on
“unsupported speculation,” even speculation by a medical expert, is not sufficient
to find a reasonable basis. Perreira v. Secʼy of Health & Human Servs., 33 F.3d
1375, 1377 (Fed. Cir. 1994) (“Congress must not have intended that every
claimant, whether being compensated or not under the Vaccine Act, collect
attorney fees and costs by merely having an expert state an unsupported opinion
that the vaccine was the cause in-fact of the injury”). As another example, when
“the medical and other written records contradict the claims brought forth in the
petition,” a special master is not arbitrary in concluding that reasonable basis for
the petition did not exist. Murphy v. Secʼy of Health & Human Servs., 30 Fed. Cl.
60, 62 (1993), affʼd without op., 48 F.3d 1236 (Fed. Cir. 1995) (table).
       In Simmons, a judge found petitioner’s failure to submit a petition that
complied with the Vaccine Act’s requirements supported a finding that reasonable
basis for the petition did not exist. The judge reasoned that section 11(c) of the
                                            9
Vaccine Act requires that petitions “be accompanied with evidence of injury” [to]
ensure[] that petitioners and their counsel make some effort to establish that there
was a vaccination and an injury that may be linked to the vaccine.” Simmons v.
Sec'y of Health & Human Servs., 128 Fed. Cl. 579, 583 (2016), aff'd, 875 F.3d 632
(Fed. Cir. 2017).
       While those older cases presented examples in which petitioners were found
not to have satisfied the reasonable basis standard, two more recent cases are
examples in which petitioners might have satisfied the reasonable basis standard.
The Federal Circuit clarified the reasonable basis standard, specifically materials
that constitute objective evidence, in Cottingham v. Secretary of Health & Human
Services, stating that “failure to consider objective evidence presented in support
of a reasonable basis for a claim would constitute an abuse of discretion.” 971
F.3d 1337, 1345 (Fed. Cir. 2020). Furthermore, in categorizing medical records as
objective evidence, the Federal Circuit stated, “[m]edical records can support
causation even where the records provide only circumstantial evidence of
causation.” Id. at 1346. The Federal Circuit in Cottingham specified that “[w]e
make no determination on the weight of the objective evidence in the record or
whether that evidence establishes reasonable basis, for these are factual findings
for the Special Master and not this court.” Id. at 1347.
      Finally, in its most recent opinion regarding the reasonable basis standard,
the Federal Circuit stated that medical records may constitute objective evidence to
support reasonable basis. James-Cornelius v. Sec’y of Health & Human Servs.,
984 F.3d 1374, 1379-81 (Fed. Cir. 2021). The Federal Circuit clarified that
“absence of an express medical opinion on causation is not necessarily dispositive
of whether a claim has reasonable basis.” Id. at 1379 (citing Cottingham, 971 F.3d
at 1346). James-Cornelius also stated that affidavits and sworn testimony can
contribute to the analysis of reasonable basis when the person is competent to
provide the testimony. These two most recent decisions (Cottingham and James-
Cornelius) guide the analysis regarding what types of evidence constitute objective
evidence of reasonable basis, as originally articulated in Simmons, though the
ultimate weighing of such evidence is left up to the special master.
                                     Analysis
      The Vaccine Act links a finding of reasonable basis to “the claim for which
the petition was brought.” 42 U.S.C. § 300aa–15(e). Thus, reiterating the claim in
the petition starts the evaluation.


                                            10
      Here, Ms. Leonard alleged that following her November 25, 2015 flu
vaccination, she developed Guillain-Barré syndrome within the time allowed in the
Vaccine Injury Table. Pet. (Because the Vaccine Injury Table associates t he flu
vaccination with Guillain-Barré syndrome that develops 3-42 days after the
vaccination, 42 C.F.R. § 100.3(a) ¶ XIV.D., the operative time is November 28,
2015 through January 6, 2016.)
       While Ms. Leonard did not receive compensation, Ms. Leonard maintains
that she had a reasonable basis for her petition. As “objective evidence,” Ms.
Leonard identifies, among other records, the statements from Dr. Taylor and Dr.
Nance. Pet’r’s Supp’l Mot., filed Apr. 6, 2020, at 9; Pet’r’s Supp’l Br., filed Sept.
27, 2020, at 3. In response to the Secretary’s argument that Ms. Leonard’s
neurologic problems existed before the flu vaccination, she relies upon her own
affidavit, exhibit 10.
      Ms. Leonard’s arguments concerning her reasonable basis are not
persuasive. The analysis begins with Dr. Taylor.
      A review of the records shows that Dr. Taylor treated Ms. Leonard from
March 2018 through at least October 2018. Exhibit 11 at 793-905.5 However, as
discussed in more detail below, Dr. Taylor’s experience in treating Ms. Leonard in
2018 offers little assistance in understanding the nature of Ms. Leonard’s problems
following the vaccination in 2015.
       A problem with Ms. Leonard’s case stems from the onset of neurologic
problems. The Secretary identified medical records that indicate that Ms. Leonard
was having numbness or tingling in various parts of her body before she received
the flu vaccination on November 25, 2015.
       Ms. Leonard attempts to answer this through an affidavit, containing three
justifications. First, Ms. Leonard avers that the numbness and tingling around her
mouth was due to an infection in her bottom teeth. These teeth were pulled and

      5
         After Ms. Leonard put forward Dr. Taylor’s statement (Pet’r’s Supp’l Mot.
at 9), the Secretary stated that he could not identify any medical record from her.
Resp’t’s Resp. at 10. Nonetheless, Ms. Leonard again relied upon Dr. Taylor’s
statement without explaining who Dr. Taylor is. Pet’r’s Supp’l Br. at 3. It is not
readily apparent why neither petitioner’s counsel nor respondent’s counsel could
present information from exhibit 11, showing Dr. Taylor treated Ms. Leonard.


                                             11
replaced with dentures. Second, the pain in her left toe was due to a wart. Third,
pain in her left hand and wrist was due to carpal tunnel syndrome. Exhibit 10
(affidavit, signed Oct. 12, 2018) at ¶ 4.
      Ms. Leonard has not supported these averments with citations to medical
records. As of February 2, 2017, Ms. Leonard denied having dentures. Exhibit 5.1
at 159. While Ms. Leonard may have obtained dentures after February 2, 2017,
Ms. Leonard did not file any dental records. As to a wart, the references to a wart
occur in May 2018, more than two years after the vaccination. Exhibit 11 at 787,
790. Given how frequently Ms. Leonard saw doctors, it seems unlikely that she
would have delayed pointing out a wart for such a lengthy amount of time.
Finally, the undersigned has not located any medical record discussing carpal
tunnel syndrome.
       The inconsistencies between Ms. Leonard’s affidavit and medical records
created contemporaneously to events described in paragraph 4 of her affidavit
greatly undermine her petition’s assertion that she started to experience Guillain-
Barré syndrome within 42 days after the November 25, 2015 flu vaccination. But,
the larger problem is the lack of diagnosis of Guillain-Barré syndrome in the
relevant time.
      Guillain-Barré syndrome presents acutely with a decline to nadir within 28
days. 42 C.F.R. § 100.3(c)(15). None of the medical professionals who saw Ms.
Leonard in December 2015 to January 2016 diagnosed her with Guillain-Barré
syndrome. It seems likely that a doctor would have intervened if Ms. Leonard
were suffering from Guillain-Barré syndrome, which can lead to paralysis and
death.
       When Ms. Leonard’s neurologist Dr. Jacoby saw her in April 2016, he did
not diagnose Guillain-Barré syndrome. Instead, Dr. Jacoby stated that she might
suffer from “a variant form of CIDP.” Exhibit 3 at 31. Ms. Leonard has not
argued against this diagnosis from a doctor who saw her both before and after the
vaccination.
      Ms. Leonard relies upon Dr. Nance’s October 19, 2017 medical record as
well as his July 29, 2019 letter addressed “To Whom It May Concern.” In both
exhibits, Dr. Nance asserts that the onset of Ms. Leonard’s problem began a couple
days after the flu shot. Exhibit 6 at 11; exhibit 13. But, Dr. Nance has no direct
knowledge of Ms. Leonard’s condition in November 2015. He saw her for the first
time approximately two years later. Likewise, although in June 2019, Dr. Taylor
wrote a letter “To whom it may concern,” stating Ms. Leonard “has a history of
                                            12
Guillain Barré that was suspected to be caused from an influenza vaccine,” exhibit
12, Dr. Taylor did not see Ms. Leonard shortly after the flu vaccination.
       Despite Dr. Nance’s and Dr. Taylor’s statuses as treating doctors, their
reports are not dispositive. See Dobrydnev v. Sec’y of Health & Human Servs.,
566 F. App’x 976, 983 (Fed. Cir. 2014) (noting special master may reject the
testimony of a doctor who examined the vaccinee when the doctor receives an
inaccurate history); Castaldi v. Sec’y of Health & Human Servs., 119 Fed. Cl. 407,
416 (2014) (determining that special master was not arbitrary in considering that
the reports from a treating doctor “were largely based on [the petitioner’s]
recollection rather than [the doctor’s] own observations”); Balasco v. Sec’y of
Health & Human Servs., No. 17-215V, 2020 WL 1240917, at *21 (Fed. Cl. Spec.
Mstr. Feb. 14, 2020) (rejecting statements from treating doctors about diagnosis
when the treaters relied upon history that was not correct).
       In addition, in his October 19, 2017 medical record, Dr. Nance noted that
Ms. Leonard could suffer from acute inflammatory demyelinating polyneuropathy
(a term encompassing Guillain-Barré syndrome). Exhibit 6 at 15. But, when Dr.
Nance tested Ms. Leonard he found “no evidence for a demyelinating
polyneuropathy.” Id. at 27. The lack of demyelination makes Guillain-Barré
syndrome unlikely. See 42 C.F.R. § 100.3(c)(15) (stating that more than 90
percent of Guillain-Barré syndrome cases in North America are “demyelinating”).
The objective testing inconsistent with a diagnosis of Guillain-Barré syndrome
weighs strongly against reasonable basis.
        A finding that Ms. Leonard’s case lacked a reasonable basis is consistent
with an appellate authority with somewhat similar facts. See Murphy v. Secʼy of
Health & Human Servs., No. 90-882V, 1991 WL 74931 (Cl. Ct. Spec. Mstr. Apr.
25, 1991). Today, Murphy is often cited as a well-known case in which a special
master weighed the value of medical records created contemporaneously with the
events the medical records described against the value of affidavits created many
years later. The special master found that the medical records were more reliable,
id. at *5, and the Claims Court ruled that this finding was not arbitrary. 23 Cl. Ct.
726, 734 (1991), affʼd, 968 F.2d 1226 (Fed. Cir. 1992). Under the representations
presented in the contemporaneously created medical records, the petitioners in
Murphy were not entitled to compensation.
      A less recognized aspect to Murphy is the ensuing motion for attorneys’ fees
and costs, which is more relevant to the case at hand. Although the special
master’s 1993 decision denying an award of attorneys’ fees and costs is
unpublished, the opinion on a motion for review states the special master found a
                                             13
lack of reasonable basis because “the medical records and other written records
contradict the claims brought forth in the petition.” 30 Fed. Cl. 60, 61 (1993).
Upon a motion for review, the petitioners argued that the special master abused his
discretion in denying attorneys’ fees and costs. More specifically, the petitioners
argued that “because they submitted expert opinion to support their claim, they had
a reasonable basis for their case as a matter of law.” Id. at 62.
      The Court, however, rejected the petitioners’ argument and ruled that the
special master was not arbitrary in finding a lack of reasonable basis. The Court
reasoned that an expert report premised on unreliable assertions does not confer
reasonable basis:
              [The petitioners’] position assumes that special masters rely
       upon expert testimony without determining whether it is corroborated
       by the facts. This position is not plausible, as expert testimony in and
       of itself does not determine reasonableness. . . . [T]he expert opinion
       submitted by petitioners was founded upon Mrs. Murphy’s version of
       the events, a version found to be unreliable by the special master.
Id. at 63.

      While neither the special master’s decision nor the opinion denying the
motion for review from the judge of the Court of Federal Claims constitutes
binding authority, see Boatmon v. Sec’y of Health & Human Servs., 941 F.3d
1351, 1358 (Fed. Cir. 2019), Murphy does provide some appellate guidance. See
Frantz v. Sec’y of Health & Human Servs., 146 Fed. Cl. 137, 143-44 (2019)
(ruling that special master was not arbitrary in finding that an expert’s report did
not justify continuing the litigation); Woods v. Sec’y of Health & Human Servs.,
105 Fed. Cl. 148, 153 (2012) (vacating an award of attorneys’ fees and costs on an
interim basis premised on settlement discussions and remanding for consideration
of medical records).
       According to Murphy, a discrepancy between medical records created
contemporaneously and later-given assertions could, in some cases, weigh against
a finding that reasonable basis supported the claim set forth in the petition. This
guidance points against a finding of reasonable basis in Ms. Leonard’s case. 6


       6
        While the outcome in Murphy, a denial of attorneys’ fees and costs, is
consistent with the outcome in this decision, also a denial of attorneys’ fees and
costs, Murphy does not require this result. Other special masters might reasonably
                                             14
       Moreover, the presence of a report from a doctor, like Dr. Nance and/or Dr.
Taylor, does not mandate a finding of reasonable basis. This lesson is
demonstrated by the Federal Circuit’s earlier precedential opinion on reasonable
basis, Perreira v. Secretary of Health & Human Services. In that case, the Federal
Circuit held that the Chief Special Master could determine that a petitioner lacked
reasonable basis, despite an expert report, because “the expert opinion was
grounded in neither medical literature nor studies.” Perreira v. Sec’y of Health &
Human Servs., 33 F.3d 1375, 1377 (Fed. Cir. 1994). “Perreira demonstrates that
special masters enjoy discretion to find that a claim lacked a reasonable basis when
the evidence on which the petitioners relies (there, an expert’s report) is rooted in
unsupported speculation.” Ellis v. Sec’y of Health & Human Servs., No. 13-336V,
2019 WL 3315326, at *4 (Fed. Cl. Spec. Mstr. June 24, 2019). The Federal Circuit
provided the “reasonable basis” standard with some teeth in Perreira, by declaring:
“Congress must not have intended that every claimant, whether being compensated
or not under the Vaccine Act, collect attorneys’ fees and costs by merely having an
expert state an unsupported opinion.” 33 F.3d at 1377. Here, Dr. Nance’s
suggestion that Ms. Leonard might suffer from acute inflammatory demyelinating
polyneuropathy came before he conducted the EMG, which found no evidence of
demyelination. Exhibit 6 at 27.
      In sum, the claim set forth in Ms. Leonard’s petition lacked reasonable basis
in two respects. First, the assertion that Ms. Leonard suffered from Guillain-Barré
syndrome is inconsistent with the bulk of medical records created by doctors who
treated her. Second, the assertion that Ms. Leonard’s Guillain-Barré syndrome
began shortly after her vaccination is belied by medical records in which Ms.
Leonard says problems like numbness and tingling started before the vaccination.
Although Ms. Leonard’s burden on both points is presenting evidence below the
preponderance of the evidence standard, Ms. Leonard still is burdened to present
“objective evidence” on these points. The grounds that Ms. Leonard has identified
do not fulfill her burden.




reach different conclusions, especially when the nature of the inconsistency
between versions of events differs. Cf. SiOnyx LLC v. Hamamatsu Photonics
K.K., 981 F.3d 1339, 1355 (Fed. Cir. 2020) (indicating that while a district court
“may have been within its right” to award attorneys’ fees pursuant to 35 U.S.C.
§ 285, the denial of fees was not an abuse of discretion).
                                            15
                                   Conclusion
        Ms. Leonard’s March 21, 2020 motion for attorneys’ fees and costs is
premised upon a finding that the claim in her petition was supported by reasonable
basis. However, Ms. Leonard has not made this predicate showing. Accordingly,
the motion for attorneys’ fees and costs is DENIED. The Clerk’s Office is
instructed to enter judgment in accord with this decision unless a motion for review
is filed.

      IT IS SO ORDERED.

                                                   s/Christian J. Moran
                                                   Christian J. Moran
                                                   Special Master




                                            16